2019 IL App (1st) 153031
                                          No. 1-15-3031
                                    Opinion filed April 30, 2019
                            Modified on denial of rehearing July 16, 2019

                                                                                   Second Division
______________________________________________________________________________
                                               IN THE
                                 APPELLATE COURT OF ILLINOIS
                                         FIRST DISTRICT
______________________________________________________________________________
THE PEOPLE OF THE STATE OF ILLINOIS,                           )   Appeal from the
                                                               )   Circuit Court of
          Plaintiff-Appellee,                                  )   Cook County.
                                                               )
     v.                                                        )   Nos. 11 CR 17961, 17962
                                                               )
TERRELL PHAGAN,                                                )   Honorable
                                                               )   Mary M. Brosnahan,
          Defendant-Appellant.                                 )   Judge, presiding.


          JUSTICE HYMAN delivered the judgment of the court, with opinion.
          Presiding Justice Mason and Justice Pucinski concurred in the judgment and opinion.

                                             OPINION

¶1        Shortly after Terrell Phagan had stolen a green van at gunpoint, he tried to elude Chicago

and Illinois State Police officers during an 11-mile chase through the streets of Chicago. During

the officers’ pursuit, Phagan shot at them several times. Eventually, officers arrested Phagan

after pinning the van between one of their cars and a pole.

¶2        The State brought two cases against Phagan. In No. 11 CR 17961, the State charged

Phagan with offenses related to the car chase and his use of a gun against the officers. In No. 11
No. 1-15-3031


CR 17962, the State charged Phagan with offenses relating to his theft of the van and his use of a

gun. The trial court joined the cases for a jury trial.

¶3      In case number 17961, the jury found Phagan guilty of two counts of aggravated

discharge of a firearm and two counts of attempted murder of a peace officer. The trial court

merged the aggravated discharge counts into the attempted murder counts and sentenced Phagan

to two concurrent terms of 50 years. That sentence consisted of a 30-year base sentence for the

attempted murder of a peace officer coupled with a 20-year firearm add-on. See 720 ILCS 5/8-

4(c)(1)(A), (C) (West 2014).

¶4      In case number 17962, the jury found Phagan guilty of armed robbery, aggravated

vehicular hijacking, and aggravated possession of a stolen motor vehicle. The trial court imposed

concurrent 21-year sentences for each of the three offenses.

¶5      The trial court then ordered the concurrent 50-year sentences from one case and

concurrent 21-year sentences from the other to run consecutively, bringing Phagan’s sentence to

a total of 71 years.

¶6      Phagan’s brief contains no argument that the State failed to prove him guilty beyond a

reasonable doubt, and at oral argument his counsel confirmed that he is not challenging the

sufficiency of the evidence against him. But he raises four arguments about the fairness of the

trial proceedings and sentencing: (i) the State made a series of improper arguments in closing

statements and rebuttal that deprived him of a fair trial; (ii) the 20-year firearm enhancement

does not apply to attempted murder of a peace officer; (iii) the trial court erred by imposing

discretionary consecutive sentences; and (iv) Phagan’s 71-year sentence is excessive.




                                                  -2-
No. 1-15-3031


¶7     We find no error in the conduct of closing arguments or in the imposing of consecutive

sentences. We do, however, find error in applying both the 20-year firearm enhancement and the

enhanced sentencing range for attempted murder of a peace officer and vacate the 20-year

firearm enhancement. We do not fault the trial judge, who followed published decisions from

this district in arriving at her decision. But on de novo review of the statutory text, we disagree

with the decisions of our court for reasons we explain. We vacate the 20-year firearm

enhancement but otherwise affirm Phagan’s conviction and sentence.

¶8                                         Background

¶9     At about 2 a.m. on October 10, 2011, Anthony Wilson was at his aunt’s house waiting for

his child’s mother to arrive. He was in the driver’s seat of a green 1999 Chevrolet Savannah van,

talking through the window with a friend. A gray Chevrolet Malibu drove up on the driver’s side

and “asked did [they] have any loud,” a term used for marijuana. Wilson told the passenger of

the Malibu that he had no marijuana, and the Malibu drove away, turning left onto South Normal

Avenue.

¶ 10   Wilson’s friend left to go across the street to his house, and the gray Malibu returned. The

same man who had asked about the marijuana got out, walked up to Wilson’s window and

pointed “like a silver .38 or .357” revolver at him. While Wilson was still seated in the van, the

man took about $100 and Wilson’s debit card. Wilson identified Phagan in court as that man.

¶ 11   Phagan then told Wilson to get out, which he did. The driver of the Malibu started

looking through the van. Phagan told Wilson to open up the back, revealing six speaker boxes

that “covered up the back, back door.” After seeing the speakers, Phagan told Wilson to “go on

down the street,” and Wilson ran four or five houses down as he “hollered [his] cousin’s name”



                                               -3-
No. 1-15-3031


so that someone would come outside. As he ran he heard a gunshot, saw a flash from a gun in

Phagan’s direction, and heard “a ding” of metal hit the gate of a fence nearby.

¶ 12    Wilson saw Phagan and the driver get back in the Malibu, so he started to run back to his

van. But the Malibu made a U-turn toward the van, and Wilson ran to his friend’s house, where

he hid behind some bushes. Wilson watched Phagan get out of the Malibu and into his van,

driving up Normal and turning onto 100th Street. Wilson called the police.

¶ 13    Chicago Police officers Sean Carroll and Michael Pantano, on patrol nearby in an

unmarked car, received a call for a “robbery in progress that was reading like a carjacking.” On

their way to the call, they saw the van and Malibu described by the dispatcher. The officers

followed both onto the entrance ramp of Interstate 57 located at 99th Street and Halsted Street.

The van and Malibu took the split toward Interstate 94 heading to Indiana; they were traveling

next to each other going 15 to 20 miles per hour below the speed limit. Eventually, the officers

activated their emergency lights, and both the van and the Malibu pulled over.

¶ 14    Officer Carroll got out of the car, and as soon as he set foot on the pavement, both the

van and the Malibu drove away. The Malibu continued on I-94, and the van took the feeder ramp

off I-94 onto Stony Island Avenue. The officers stayed with the van. At the intersection of Stony

Island and 95th Street the van attempted a U-turn. As the van turned, Carroll could see the driver

and identified him in court as Phagan. The van then headed back toward I-94, and Carroll saw

“an object which appeared to be a gun come out of the driver’s side window of the van pointing

directly back at [their] patrol vehicle.” Carroll heard “two loud pop sounds, which [he]

associated with—as being shots fired.” Concrete shot up into the air, which Carroll believed was

a result of a bullet impacting the street.



                                               -4-
No. 1-15-3031


¶ 15   Carroll and Pantano followed the van back onto I-94 toward downtown. At about 87th

Street, Carroll saw the back driver’s side window of the van shatter “with the sound of a loud

pop.” He was able to see the driver’s right hand “come back up towards the front of the [van]

holding what appeared to be the gun.” The officers continued following the van as it exited I-94

at 71st Street. Other responding officers joined Carroll and Pantano. Carroll and Pantano

maintained their position as the lead pursuit car, zig-zagging through the streets of Chicago

heading in a generally northeast direction. Carroll and Pantano eventually lost sight of the van

near the intersection of Pershing Road (39th Street) and Vincennes Avenue. Neither Carroll nor

Pantano fired their weapons.

¶ 16   Sergeant James Walsh, who had arrived at Pershing and Vincennes, watched the chase

unfold and saw “the individual in the van stick his arm out” holding what appeared to be a

weapon. Walsh fired twice at the driver, who was the only person he could see in the van,

causing the van to move around him to head east on Pershing.

¶ 17   Chicago police officers Steve Jarosz and Ryan Harty also monitored the progress of the

chase on the radio; they relocated to 38th Place and Vincennes and saw police cars following a

green van. Eventually, at about 38th Place and Langley Avenue, Jarosz and Harty took over as

lead car. At the time they were able to see that someone was in the driver’s seat, but not the

individual’s face.

¶ 18   While Jarosz and Harty were still on Langley, “[a]t that point, it was one shot, and that

shot, just by [Jarsoz’s] experience, and the echo came right at [them], at [their] car, above [their]

car. [Jarosz] didn’t know where the shot went, but that’s what happened, and the car continued

*** southbound on Langley.” Jarosz could tell that the shot came from directly in front of them



                                                -5-
No. 1-15-3031


and could not see any cars other than the van. Jarosz heard shots from other directions. The van

turned east onto Pershing, and Jarosz and Harty pulled back from their pursuit. Neither officer

fired.

¶ 19     Officer Jaysen Orkowski had been parked directly across a small grassy area from where

Jarosz and Harty joined the chase. He saw the van turn south onto Langley from 38th Place, and

his partner “floored it” to try to intercept the van. Orkowski saw the driver “stick out a gun,” a

silver revolver, over his left shoulder pointing it at the car behind the van. Orkowski fired three

times, but the van did not stop. Orkowski and his partner, while not the lead car, joined the chase

as the van turned east onto Pershing.

¶ 20     Officers Eric Taylor and Ayokunle Akinbusuyi arrived at the intersection of Pershing and

Langley. Taylor and Akinbusuyi started to turn north onto Langley when Taylor saw the driver

in the van “reach over out of the window” with what appeared to be a gun and heard what he

believed to be a gunshot. Taylor and Akinbusuyi backed up onto Pershing; the van started

driving toward them. Taylor saw the van’s driver reach his arm toward an open window “and

[he] believe[d] [he] heard a gunshot.” Despite Taylor firing six shots and Akinbusuyi firing three

to five shots, the van did not stop and continued east on Pershing.

¶ 21     The van reached 750 East Pershing, where Sergeant James Walsh was parked. Walsh

heard “a large amount of gunfire” and saw the van coming toward him “a matter of seconds”

later. Walsh also fired into the van, but the van did not stop.

¶ 22     Less than a block away, Officer Angelo New and his partner had arrived at the

intersection of Pershing and Cottage Grove Avenue. After hearing “multiple gunshots to the

west,” New saw the van driving toward him at a “high rate of speed.” New fired one round from



                                                 -6-
No. 1-15-3031


his gun into the van, which caused the driver to almost lose control but ultimately did not deter

him. New watched as the van and “a barrage of police cars” continued driving east.

¶ 23   Lieutenant Christopher Kapa, who had been parked next to New and his partner, took

over as the lead pursuit car. The van went from Pershing onto Lake Shore Drive, eventually

taking the exit for the Interstate 55 ramp going west. Instead of continuing on the interstate, the

van exited at State Street, turning south. After zig-zagging from State Street, to 26th Street, to

Martin Luther King Jr. Drive, to 29th Street, the van eventually came to a stop in a parking lot at

3001 S. Vernon Avenue.

¶ 24   Officer Pablo Mariano’s vehicle, driven by Sergeant Lopez, had become the lead pursuer

at about 31st Street and Lake Shore Drive. As the van exited I-55 at State Street, he saw the

driver “motion[ ] several times with his right hand an object, chrome object, which he was

driving, he was attempting to aim at us several times.” Mariano fired twice at the van to no avail.

As the van turned from 26th Street onto Martin Luther King Jr. Drive, Lopez attempted to bump

it with his car. The van wobbled but continued to the S. Vernon parking lot, where Lopez

bumped the van again, this time wedging it between his car and a pole. Lopez testified that he

pulled Phagan out of the driver’s seat and placed him under arrest.

¶ 25   Chicago police forensic investigator Carl Brasic arrived at the scene and collected

evidence from the interior of the van. He recovered “a six-inch barreled 357-magnum revolver

on the floor of the driver’s seat.” Five of the six bullets had been fired. Brasic also swabbed the

gun for DNA. The parties stipulated that Illinois State Police forensic analyst Ryan Paulsen

would testify that the DNA on the revolver was a mix of at least two people but was “potentially

incomplete and not suitable for comparison.”



                                               -7-
No. 1-15-3031


¶ 26   Through a combination of testimony and stipulations, the record indicates that (i) no

fingerprints suitable for comparison were found on the cartridge casings from the revolver in the

van; (ii) DNA swabs from inside the van revealed a mixture of at least three people and one

profile from which Phagan could be excluded; (iii) gunshot residue (GSR) tests of Phagan’s

hands indicated that he “may not have discharged a firearm” and, if he did, “then the particles

were removed by activity, not deposited, or not detected”; (iv) the GSR test to the front driver

area of the van indicated that the area had come into contact with GSR or was in the environment

of a discharged firearm; and (v) officers recovered two shirts from Phagan, one of which was

negative for GSR and one of which had GSR particles in the shirt’s upper area. (The presence of

GSR does not necessarily mean that a person fired a gun.)

¶ 27   Forensic analysis also went to each location on the route of the chase where officers had

fired their guns. In total, at least 18 cartridge casings and bullets were traced to the various

officers’ firearms. Of those, five bullets were found in the van. Four were conclusively linked to

officer firearms, and one was consistent with a 9 mm/.38 caliber, but could not be definitely

traced to an officer’s gun.

¶ 28   Phagan testified in his own defense. He explained that he was in the area of 10010 South

Normal at about 2 a.m. on October 10, 2011, to buy a McDonald’s Monopoly game piece from a

man he knew only as “Black Boy.” Black Boy had arranged the purchase of the highly coveted

Boardwalk playing piece from an unknown woman for $2500 to $3500. Phagan arrived in the

gray Malibu with his friend Jay, but the woman had not yet appeared.

¶ 29   After being told to wait for 20 to 30 minutes, Jay started playing dice with the five or six

other men that were gathered there, including Anthony Wilson. After Jay won some money and



                                               -8-
No. 1-15-3031


it became apparent that the woman with the Monopoly piece was not coming, Phagan and Jay

tried to leave. One of the men, apparently disgruntled over Jay’s success at dice, told them they

could not leave, pulled out a gun, and held it to Phagan.

¶ 30   Phagan was able to push the man with the gun away and run behind a car. As soon as

Phagan pushed him, the man fired a shot. As Phagan hid, he heard tires screeching and saw the

gray Malibu drive away. Thinking Jay had left him, Phagan got into the green van because he

“felt like it was [his] only way off the block.” As Phagan attempted to maneuver the van, he

heard another shot, and the passenger window blew out. Phagan was able to put the van into

drive when the man with the gun came up to the passenger side, put his arm in the van, and fired

the gun again.

¶ 31   Phagan pulled onto 100th Street and saw the gray Malibu parked there, Jay in the driver’s

seat. They both drove off and eventually made it to the expressway where they were pulled over

by the police. After one of the officers got out of the police car, Phagan drove off again. Asked to

explain why he fled from police he said: “I was thinking when I had pulled off the block when

the guy stuck his arm in the window and I heard a thump, I thought I had ran, like, maybe his leg

over or something ***. So when I was on the expressway and the police pulled me over, I’m

thinking, like, okay, I don’t want to go back to jail.” Phagan explained that, during the time the

police were chasing him, he was able to hear sirens and “some shots” but he did not remember

most of the chase. Phagan denied ever shooting at the officers and testified that the gun found in

the van was the same gun that the man had used to shoot at him back on South Normal.

¶ 32   During closing arguments, while discussing the firearm evidence collected, the State

argued: “The Defendant is literally caught at 3001 South King in the stolen vehicle with a



                                               -9-
No. 1-15-3031


smoking gun.” Defense counsel objected, and the court overruled him. Defense counsel then

presented his closing argument to the jury, repeatedly arguing that the officers have “got to be

justified taking 25 shots at the van.” Counsel argued that many of the officers’ explanations

about hearing gunshots from the van were to “justify [the officers’] actions” because “when

they’re [sic] shots fired, and the officers get into position pretty much have a green light to fire

shots and that’s what it comes down to.” In rebuttal, the State argued that it did not matter that

there were minor inconsistencies in some of the officers’ testimony because “[w]ouldn’t it be

suspect if it was all exactly the same, if everybody saw the same thing[?] They’re just doing their

job. They’re out there serving and protecting. We ask them to do that. We need the police.”

Again, defense counsel objected, and the trial court overruled his objection. Finally, in regard to

Phagan’s testimony, the State argued in rebuttal: “Again make absolutely no mistake about it.

It’s ridiculous what he told you. Don’t believe it for a second. He has so much to lose. That’s

why he’s doing it.” Again, the trial court overruled defense counsel’s objection.

¶ 33   In case number 17961, the jury found Phagan guilty of attempted first degree murder of

officers Carroll and Pantano. The jury also found, in response to a special jury question, that the

State had proved that Phagan personally discharged a firearm during each of those offenses. The

jury also found Phagan guilty of two counts of aggravated discharge of a firearm, again as to

officers Carroll and Pantano.

¶ 34   In case number 17962, the jury found Phagan guilty of armed robbery and aggravated

vehicular hijacking of Anthony Wilson, but the jury found that the State had not proven that

Phagan personally discharged a firearm during those offenses. The jury also found Phagan guilty

of aggravated possession of a stolen motor vehicle.



                                               - 10 -
No. 1-15-3031


¶ 35   In a motion for a new trial, Phagan reasserted the argument that he had made before trial

that it was error to allow the State to seek enhancements for attempted murder based on both the

status of the victims as peace officers and the discharge of a firearm. The motion also argued that

the State improperly referred to a “smoking gun” during its closing argument and improperly

bolstered the credibility of the police officers’ testimony during rebuttal. The motion made no

mention of defense counsel’s objection to the State’s comments about Phagan’s testimony. After

hearing argument, the court denied the motion.

¶ 36   At sentencing, Phagan’s mother testified that she and Phagan’s grandmother had shared

the responsibility of raising him. Phagan had made it to eighth grade and then dropped out. He

worked for his uncle doing landscaping for about two-and-a-half years. At the end, she asked the

judge to be lenient because “Terrell made a mistake, and I think we are all entitled to make a

mistake.”

¶ 37   The State, in aggravation, called Detective Grossman from the Sauk Village Police

Department. He testified that in July of 2008, he went to a gas station in response to a call about

a stolen vehicle in the parking lot. When he got there, he tried to get the two occupants out of the

car, but they refused and drove off. The driver drove erratically, including through construction

zones, sometimes at speeds “[i]n excess of 110 miles an hour.” The passenger leaned out and

fired a gun at the officer, causing him to lose control of his car and crash. The second police car

also eventually dropped out of the pursuit. Officers found the stolen car abandoned in Chicago.

After Phagan was arrested, he admitted to officers that he had been the driver of the fleeing car

and knew that it had been stolen. Phagan also admitted that he knew the passenger had a gun.




                                               - 11 -
No. 1-15-3031


¶ 38   Referring to Phagan’s 2008 case, the court considered it “eerily similar to the one here

before the court” and noted that Phagan had been on parole for that offense when he committed

this one. And the court could not say that Phagan’s conduct would be unlikely to recur.

Accordingly, the trial court found that Phagan’s behavior put “countless people” in harm’s way

and that Phagan made “decision after decision” to keep going even though he could have stopped

at any time.

¶ 39   In case number 17961, the court imposed a 50-year sentence on each count of attempted

first degree murder. Each sentence consisted of 30 years for the attempted murder of a peace

officer plus a 20-year firearm enhancement for Phagan’s personal discharge of a firearm. The

court ordered each 50-year sentence to run concurrently. The court previously had merged the

aggravated discharge offenses into the attempted murder offenses.

¶ 40   In case number 17962, for each of the three offenses on which the trial court found

Phagan guilty, the court imposed a 21-year sentence to run concurrently.

¶ 41   The trial court found that “[Phagan’s] actions ha[ve] put countless individuals in danger,

both from what occurred in 2008 and certainly with the continuing course of criminal conduct in

this case. So it is the court’s view that consecutive sentences in this case are required to protect

the public from further criminal conduct by the defendant.” The court ordered the 50-year

sentence in case number 17961 to run consecutively to the 21-year sentence in case number

17962, leading to a total sentence of 71 years in the Department of Corrections. Phagan’s motion

to reconsider sentence was denied.

¶ 42                                         Analysis

¶ 43                                 Prosecutorial Misconduct


                                               - 12 -
No. 1-15-3031


¶ 44   Phagan takes issue with three statements the prosecutor made during closing arguments.

He claims that the State misstated the evidence when it argued “[t]he Defendant is literally

caught at 3001 South King Drive in the stolen vehicle with the smoking gun.” He claims that the

State, in rebuttal, improperly vouched for its police officer witnesses when it argued “[t]hey’re

just doing their job. They’re out there serving and protecting. We ask them to do that. We need

the police.” Finally, he claims that the State improperly disparaged his own testimony when it

argued “it’s ridiculous what [Phagan] told you. Don’t believe it for a second. He has so much to

lose. That’s why he’s doing it.”

¶ 45   The State contends that all of its closing arguments were proper and any error would be

deemed harmless. As to the “smoking gun” argument, the State asserts that the term was used

figuratively and was supported by the evidence because Phagan was found with a gun after

officers saw him fire one. As to Phagan’s bolstering claim, the prosecutor was simply stating

common knowledge supported by the facts and in response to defense counsel’s argument

implying that the officers had lied to justify their actions. Finally, as to Phagan’s claim that the

State disparaged his testimony, the State initially argues that Phagan forfeited the claim by not

including it in Phagan’s posttrial motion; on the merits, the State contends commenting on a

defendant’s credibility is fair game and material inconsistencies in the testimony supported the

comments.

¶ 46                                   Standard of Review

¶ 47   Both parties acknowledge that there is a “conflict” or “split in authority” surrounding the

standard of review for claims of prosecutorial misconduct in closing argument. In 2007, the

Illinois Supreme Court said, “Whether statements made by a prosecutor at closing argument



                                               - 13 -
No. 1-15-3031


were so egregious that they warrant a new trial is a legal issue this court reviews de novo.”

People v. Wheeler, 226 Ill. 2d 92, 121 (2007). Before that, our supreme court had said “[t]he

regulation of the substance and style of the closing argument is within the trial court’s discretion,

and the trial court’s determination of the propriety of the remarks will not be disturbed absent a

clear abuse of discretion.” (Internal quotation marks omitted.) People v. Blue, 189 Ill. 2d 99, 128

(2000). These seemingly contradictory statements have led to differences of opinion among the

appellate court districts as to which decision controls. See People v. Green, 2017 IL App (1st)

152513, ¶ 80 (collecting cases).

¶ 48   Phagan argues that under any standard of review the prosecutor’s arguments constitute

error. The State argues that any errors were harmless and asks us to adopt an abuse of discretion

standard to review the initial question of whether there was error at all. We agree that the abuse

of discretion standard is the correct one and join the decisions of other courts that have held

similarly. E.g., People v. Averett, 381 Ill. App. 3d 1001, 1007 (2008); People v. Love, 377 Ill.

App. 3d 306, 313 (2007).

¶ 49   Because both Blue (abuse of discretion) and Wheeler (de novo) are decisions from our

supreme court, we must explain our decision to choose one over the other. It cannot be

understated that, in the context of alleged impropriety in argument, the pedigree for an abuse of

discretion standard spans more than a hundred years. E.g., People v. McCann, 247 Ill. 130, 170-

71 (1910); Bulliner v. People, 95 Ill. 394, 405-06 (1880). Of the many cases decided around the

turn of the twentieth century, North Chicago Street Ry. Co. v. Cotton, 140 Ill. 486 (1892),

provides one of the most comprehensive accounts of the reasons courts apply the abuse of

discretion standard in this context. We note that Cotton was a civil case but has since been



                                               - 14 -
No. 1-15-3031


incorporated by citation into many criminal decisions. E.g., People v. Smothers, 55 Ill. 2d 172,

176 (1973).

¶ 50   The court in Cotton, adopting an abuse of discretion standard, focused on the presence of

the trial judge during the entirety of the proceedings. 140 Ill. at 502. Because the trial judge is

present for the entire trial, he or she has the benefit of “hearing the remarks of counsel on both

sides” and is better situated to determine whether anything that happened or was said justifies the

challenged remark. Id. “Every reasonable presumption must be indulged in that the trial judge

has performed his [or her] duty, and has properly exercised the discretion vested in him [or her]

***.” Id. at 503. We add to Cotton’s observations that the trial judge is also in a superior position

to observe the tone of the advocates, the apparent impression of the remarks on the jurors, and

the rhetorical impact that a passing remark may or may not have had in the broader context of

counsel’s entire argument. As judges of a reviewing court, the “dry” record provides us with

none of these benefits.

¶ 51   A claim that a de novo standard of review applies does not enjoy similar historical

support. In Wheeler, 226 Ill. 2d at 121, our supreme court pointed to People v. Graham, 206 Ill.

2d 465 (2003), as authority for announcing a de novo standard of review. But, as precedents go,

Graham is far from helpful. There, the defendant claimed both that he had been denied a fair trial

because the State elicited testimony about his postarrest silence at trial and that the prosecutor

erred in bringing that silence up during closing arguments. Id. at 474. The court then said, “We

review this legal issue de novo,” making no differentiation between the distinct claims the

defendant had raised. Id.




                                               - 15 -
No. 1-15-3031


¶ 52      That would be confusing enough, but the court declined to conduct an analysis on the

merits of either of those arguments. The defendant had forfeited both claims by failing to object

to either the testimony or the State’s closing argument. Id. at 475. The court found that neither

prong of plain error saved the defendant from forfeiture. Id. at 475-76. Ultimately, the question

the court answered was whether the defendant’s forfeiture could be excused on the ground that

counsel had performed ineffectively, and the court concluded that counsel had performed

effectively. Id. at 476-77. Questions of ineffective assistance of counsel are reviewed de novo.

People v. Demus, 2016 IL App (1st) 140420, ¶ 27. Reading Graham, therefore, provides no

clarity as to whether it applied a de novo standard of review to the prosecutorial misconduct

claims—claims it did not decide—or to the ultimate ineffective assistance claim that it did

decide.

¶ 53      Assuming that Graham was applying a de novo standard of review to the prosecutorial

misconduct claim, it would be the last link in a remarkably brief chain of precedent. The case on

which Graham relied for its finding of a de novo standard of review had nothing to do with

claims of prosecutorial misconduct. See People v. Carlson, 185 Ill. 2d 546, 551 (1999). Rather,

that case raised the question of whether the trial court erred in denying a defendant’s motion to

suppress evidence. Id. Again, like claims of ineffective assistance of counsel, the determination

of whether suppression is warranted presents a question of law requiring de novo review. People

v. Colyar, 2013 IL 111835, ¶ 24. The ultimate source of Wheeler’s conclusion about the standard

of review involved a case examining a distinct substantive area of law.

¶ 54      We conclude that Blue, applying an abuse of discretion standard to claims of

prosecutorial misconduct in closing argument, properly invoked over a century of Illinois



                                              - 16 -
No. 1-15-3031


Supreme Court precedent. Wheeler, applying a de novo standard of review, imported that

standard with no explanation from cases that are either unclear or that analyze dissimilar claims.

We follow Blue and review claims of prosecutorial misconduct in closing arguments under the

abuse of discretion standard.

¶ 55                                 Misstatement of Evidence

¶ 56   Phagan first claims that the prosecutor misstated the evidence in closing argument by

saying “[t]he defendant is literally caught at 3001 South King Drive in the stolen vehicle with the

smoking gun.” While a prosecutor has wide latitude to make closing arguments, those arguments

cannot be based on a misstatement of the evidence. People v. Jackson, 2012 IL App (1st)

102035, ¶ 18. A single misstatement does not necessarily deprive a defendant of a fair trial

unless the remark “ ‘result[s] in substantial prejudice to the defendant and constitute[s] a material

factor in his conviction.’ ” Id. (quoting People v. Brooks, 345 Ill. App. 3d 945, 951 (2004)).

¶ 57   The parties’ dispute centers on competing readings of Jackson, and we find resolving

their dispute resolves this issue. In Jackson, the defendant was convicted of aggravated unlawful

use of a weapon, which required the police to prove that he knowingly possessed a firearm. Id.

¶¶ 1, 19. Officers pulled Jackson over for a traffic stop, and one of them saw a bag of cannabis in

the center console. Id. ¶ 6. When they asked Jackson to step out of the car, Jackson “made an

aggressive, quick motion,” started the car, and tried to put it in drive. Id. ¶ 9. The officers ordered

him out of the car again, and after he and the passenger complied, they found a gun on the

driver’s side of the car under the floor mat along with a larger bag of cannabis. Id. ¶¶ 7, 10.

Jackson testified that he did not know about the gun in his car and had never seen it there. Id.




                                                - 17 -
No. 1-15-3031


¶ 13. During rebuttal, the prosecutor argued that in “ ‘Defendant[’s] own words, he told the

officers he found a gun in his car.’ ” Id. ¶ 18.

¶ 58    The court found the prosecutor’s argument to be an obvious misstatement of the

evidence, seeing as the defendant had repeatedly denied knowing about the gun in his car. Id.

¶¶ 17, 20. The court went on to find prejudice because the question at the heart of Jackson’s case

was not only whether a gun was in the car but whether Jackson knew about it. Id. ¶¶ 19-20. The

only evidence of knowledge was circumstantial evidence based on the officer’s testimony that

Jackson had turned his car back on and tried to put it in drive. Id. ¶ 19. That testimony was

disputed too. Id. In short, no direct or physical evidence showed that Jackson knew the gun was

in his car. Id. ¶¶ 17, 20.

¶ 59    Phagan and the State initially dispute whether the prosecutor actually misstated the

evidence. Jackson guides us because there the prosecutor made a claim (the defendant confessed

to knowing about the gun) that was directly contradictory to the defendant’s testimony and his

entire theory of the case (he did not know about the gun). Id. ¶¶ 19-20. Here, the alleged

inaccuracy is less clear. As the State points out, citing Merriam Webster’s online dictionary, the

term “smoking gun” carries a widely known colloquial meaning. Indeed the only definitions of

the phrase provided are “something that serves as conclusive evidence or proof (as of a crime or

scientific theory)” or “a piece of evidence that clearly proves who did something or shows how

something happened.” See Merriam-Webster’s Online Dictionary, https://www.merriam-

webster.com/dictionary/smoking%20gun (last visited Apr. 18, 2019) [https://perma.cc/NLY9-

J7WD].




                                                   - 18 -
No. 1-15-3031


¶ 60    We are not persuaded by Phagan’s argument that the prosecutor misstated the evidence

because the gun was not currently hot or issuing smoke when the officers discovered it. The

jurors heard the testimony about the points during the chase at which the driver fired the gun.

They were well aware that the driver was not observed firing the gun immediately before the

chase ended. The plain meaning of the prosecutor’s argument, under any reasonable

interpretation, was figurative: the police officers found a gun at the feet of the driver’s seat in the

van where, several moments before, the driver was seen firing a gun. Based on the evidence

presented, the State was entitled to argue to the jury that the discovery of the gun was

“conclusive evidence or proof” of the officers’ testimony that they had seen the driver of the van

fire the gun.

¶ 61    Even if we were to find that the prosecutor misstated the evidence by using the phrase

“smoking gun,” we would not find any prejudice like the court did in Jackson. Unlike the court

in Jackson, we are not evaluating proof of a subjective mental state that can only be shown by

circumstantial evidence. The prosecutor’s argument spoke to one question: Did Phagan fire the

gun found in his car? Multiple witnesses testified that they saw the driver of the van shoot at

them. Officer Pantano even testified that, at the time the driver shot at him and Officer Carroll,

he could see the driver, whom he identified as Phagan. Additionally, even if the witnesses who

saw the driver fire a gun could not see his face, it is undisputed that only Phagan occupied the

van during the chase.

¶ 62    Additionally, unlike Jackson, we are not confronted with a complete lack of physical

evidence surrounding the disputed remark. Illinois State Police analyst Ellen Chapman testified

that she found gunshot residue from the driver area. She also found gunshot residue on Phagan’s



                                                - 19 -
No. 1-15-3031


white short-sleeved T-shirt. We acknowledge that Chapman testified that the presence of gunshot

residue does not necessarily mean the person came in contact with it by firing a gun. But the

gunshot residue testimony must be taken in conjunction with the facts that officers saw the driver

firing the gun and it is undisputed that Phagan was the driver.

¶ 63   The gun was not literally smoking; it was “smoking gun” evidence, and we find no error.

Regardless, any error that may exist would not have prejudiced Phagan.

¶ 64                                          Bolstering

¶ 65   Phagan next argues that the prosecutor committed misconduct by improperly bolstering

the credibility of the State’s witnesses. During rebuttal the State argued, referring to the police

officers: “They’re just doing their job. They’re out there serving and protecting. We ask them to

do that. We need the police.” According to Phagan, the prosecutor’s argument “attempted to

bolster the credibility of the State’s witnesses based solely on their status as officers, resulting in

grave prejudice to Phagan, as the entire case hinged on the jury’s credibility determinations.”

¶ 66   The State counters that the prosecutor did not bolster its witnesses because the prosecutor

did not inject personal beliefs and instead “made benign, accurate, common knowledge

statements about the job of police officers.” As an alternative argument, the State says that the

defense counsel’s argument “provoked or invited” the prosecutor’s rebuttal.

¶ 67   The hallmark of improper bolstering involves an expression of a prosecutor’s personal

belief in the credibility of a witness. See People v. Rogers, 172 Ill. App. 3d 471, 476 (1988);

People v. Townsend, 136 Ill. App. 3d 385, 394 (1985) (improper to “place[ ] the weight of the

State’s Attorney’s office behind the credibility of the State’s witnesses”). Even where a

prosecutor does not explicitly state his or her personal beliefs about witness credibility, “repeated


                                                - 20 -
No. 1-15-3031


references to [a witness’s] status as a police officer and a sworn deputy” nonetheless can amount

to improper bolstering. See People v. Ford, 113 Ill. App. 3d 659, 662 (1983).

¶ 68    Phagan argues that the prosecutor’s comments during rebuttal were “very similar to those

that were found to be reversible error in Ford and Rogers.” We disagree. In Ford the prosecutor

compared one of the officers involved to the defendant, describing the officer as a person “ ‘of

impecable [sic] credentials’ ” and the defendant as a person who “ ‘her own community didn’t

trust.’ ” Id. at 661. The prosecutor went on to ask the jury, “ ‘Why would [the officer], a sworn

Warren County Deputy, pull a charade like this and lie and perjure herself for a lousy 15 gram

purchase of marijuana?’ ” Id. at 662. The court found these comments “exceeded the boundaries

of proper argument.” Id. The prosecutor in Ford directly linked the witness’s status as an officer

and her credibility.

¶ 69    The prosecutor went further in Rogers, arguing, “ ‘What can I say about [the officers],

seasoned veterans on the police force. Credibility untouchable. Important testimony.’ ” 172 Ill.

App. 3d at 476. Again, like in Ford, the prosecutor in Rogers directly linked the witnesses’ status

as officers with their credibility: “ ‘You take all the evidence in consideration and look at the

testimony of the witnesses and believe me you look at [the officers] and they won’t get on the

stand and lie and make up something.’ ” Id. at 477. “[T]aken in context,” according to the

opinion, the State had improperly attempted to inject its personal views about the credibility of

its officer witnesses. Id.

¶ 70    When we view the prosecutor’s statements in Phagan’s case, particularly when we view

them in context, we do not find similar error. The entire paragraph of transcript containing the

disputed statements reads:



                                              - 21 -
No. 1-15-3031


                The pursuit is fluid. The officers see different things at different times.

       Everybody sees different things at different times. Wouldn’t it be suspect if it was

       all exactly the same, if everybody saw the same thing[?] They’re just doing their

       job. They’re out there serving and protecting. We ask them to do that. We need

       the police.”

In context, the prosecutor appears to be attempting to explain the reason that officers would

testify with slight variations even though they viewed the same event. We cannot say, in light of

the guidance offered by Rogers and Ford, that the prosecutor’s comments amount to improper

bolstering. We do not, however, share the State’s view that these comments embody entirely

“benign, accurate, common knowledge statements about the job of police officers.” In particular,

the addition of “[w]e ask them to do that” and “[w]e need the police” to the end of this portion of

the argument carries the risk of implying to the jury that they should take the officers’ testimony

more seriously because officers perform critical societal functions.

¶ 71   While we could say that the prosecutor’s comments verged on the improper when read on

their own, we also agree with State that defense counsel’s argument invited the remarks. See,

e.g., People v. Vargas, 409 Ill. App. 3d 790, 797 (2011) (“prosecutor’s remarks on rebuttal will

not be deemed improper where the record reveals they were the product of defense counsel’s

provocation or invitation”). Defense counsel’s theme sought to demonstrate the officers only said

that there were shots fired from the van to justify their own decisions to shoot their weapons.

When referring to the shots fired by officers Taylor and Akinbusuyi, counsel argued that “you

got to say that you see something in order to justify these actions” and went on to argue, “[the

officers] don’t see any muzzle flashes from the van. They don’t see any flashes of light. But



                                               - 22 -
No. 1-15-3031


they’re firing away because you got to justify your actions.” Immediately after that argument,

this time referring to officer New, counsel argued he heard shots fired and “when [he] saw the

van, [he] fired off a shot. Got to justify [his] actions. Got to say something.” Counsel rounded

out the argument: “Basically when they’re [sic] shots fired, and the officers get into position

pretty much have a green light to fire shots and that’s what it comes down to.”

¶ 72   Phagan’s counsel’s entire characterization of the officers’ testimony sought to convey

that the officers only testified as to what they saw and heard shots from the van to justify the

shots they took; in other words, the officers lied to avoid getting in trouble for shooting at the

van.

¶ 73   In light of defense counsel’s characterization of the officers’ testimony we do not find

statements like “[t]hey’re out there serving and protecting,” “[w]e ask them to do that,” and

“[w]e need the police,” to establish improper bolstering. If anything, the State engaged in an

attempt to rehabilitate the officers after defense counsel strongly implied that they lied to save

themselves from some kind of liability. More importantly, we find that overruling Phagan’s

objection to this line of argument was not an abuse of discretion.

¶ 74                                   Phagan’s Credibility

¶ 75   Phagan maintains that the prosecutor improperly “attack[ed]” Phagan’s credibility by

arguing, “it’s ridiculous what [Phagan] told you. Don’t believe it for a second. He has so much to

lose. That’s why he’s doing it.” In particular, Phagan claims that these remarks referenced his

possible punishment, which a prosecutor cannot do. See People v. Cisewski, 118 Ill. 2d 163, 177

(1987). The State initially responds that the claim has been forfeited, having not been specifically

listed in the posttrial motion. The State goes on to argue that the claim fails on the merits because



                                               - 23 -
No. 1-15-3031


the prosecutor may permissibly comment on any witness’s credibility, even the defendant’s

when the defendant chooses to testify. See People v. Kirchner, 194 Ill. 2d 502, 549 (2000)

(“State may challenge a defendant’s credibility and the credibility of his theory of defense in

closing argument when there is evidence to support such a challenge”).

¶ 76   We agree with the State that Phagan forfeited this argument by failing to include it in his

posttrial motion. To preserve an issue for review, a defendant must object to the alleged error

when it occurs and raise the issue in a posttrial motion. People v. Enoch, 122 Ill. 2d 176, 186

(1988). In terms of claims about prosecutorial misconduct in argument, a defendant must include

each claimed error in the posttrial motion not just a general claim of misconduct. See Love, 377

Ill. App. 3d at 312-13 (distinguishing between alleged errors that were and were not included in

defendant’s posttrial motion). Defense counsel certainly objected to the State’s comments about

Phagan’s credibility during the rebuttal argument, but those comments are not claimed errors in

the motion for a new trial. Strictly applying Enoch, Phagan’s claim has been forfeited.

¶ 77   We could excuse Phagan’s forfeiture and consider this claim on the merits (see People v.

Perry, 2014 IL App (1st) 122584, ¶ 20 (forfeiture a limit on parties, not court)), but defense

counsel on appeal does not use his reply brief to respond to the State’s forfeiture argument or

contend that there are any grounds on which we could excuse his forfeiture. See People v.

Ramsey, 239 Ill. 2d 342, 412 (2010) (proper to raise plain error for first time in reply brief). At a

minimum, counsel has forfeited any response to the State’s forfeiture argument. See Ill. S. Ct. R.

341(h)(7) (eff. May 25, 2018). Because trial counsel’s failure to include this claim in Phagan’s

posttrial motion results in forfeiture and because appellate counsel does not ask us to excuse that

forfeiture, we decline to address this claim on the merits.



                                               - 24 -
No. 1-15-3031


¶ 78   In sum, the trial court did not abuse its discretion when it overruled Phagan’s objections

to the prosecutor’s arguments about “smoking gun” evidence and the officers’ motives for

testifying. Phagan’s claim that the prosecutor improperly disparaged his testimony has been

forfeited and counsel makes no argument that we can review that claim for plain error. Finding

no error in the prosecutor’s argument, we affirm Phagan’s convictions.

¶ 79                                  Firearm Enhancement

¶ 80   Phagan goes on to mount several attacks on his sentence, first claiming that the 20-year

firearm add-on imposed on his sentence for attempted murder of a peace officer does not apply

to that offense. The statute defining attempt offenses in Illinois contains a separate provision

outlining specific sentencing requirements for attempted first degree murder. As a baseline, the

statute requires attempted first degree murder to be sentenced as a Class X offense, carrying a

sentencing range of 6 to 30 years. 720 ILCS 5/8-4(c)(1) (West 2014); 730 ILCS 5/5-4.5-25(a)

(West 2014).

¶ 81   If the victim is a peace officer, the statute extends the sentencing range to 20 to 80 years.

720 ILCS 5/8-4(c)(1)(A); 9-1(b)(1) (West 2014). If the defendant personally discharges a firearm

during the commission of the offense, the statute requires the imposition of an additional 20

years. Id. § 8-4(c)(1)(C).

¶ 82   Phagan argues that the 20-year enhancement for personally discharging a firearm does

not apply to his conviction for attempted first degree murder of a peace officer because the plain

language of the attempt statute only allows the court to impose one enhancement or the other, not

both. Phagan relies on a decision of this court, People v. Douglas, 371 Ill. App. 3d 21, 26 (2007),

which held that once a court applies the status-based enhancement in subsection (A), it cannot



                                              - 25 -
No. 1-15-3031


apply any of the others. Phagan acknowledges that, since Douglas, two other panels of this court

have rejected it and held that both the status-based and firearm-based enhancements can be

applied to a single sentence. People v. Smith, 2012 IL App (1st) 102354, ¶¶ 107-16; People v.

Tolentino, 409 Ill. App. 3d 598, 603-06 (2011). He asks us to depart from those decisions.

¶ 83   The State asks that we follow Smith and Tolentino and find that the plain language of the

statute allows for imposing both the status-based and firearm-based enhancements to attempted

first degree murder. According to the State, no language in the statute indicates that these

enhancements are mutually exclusive, and applying both keeps with the General Assembly’s

intent to punish offenses more harshly when the offender uses a gun.

¶ 84   Before the filing of the State’s brief and Phagan’s reply brief, another panel of this court

weighed in. The court in People v. Jackson, 2018 IL App (1st) 150487, joined Smith and

Tolentino to reject the reasoning in Douglas. We disagree with the conclusion in Jackson

because we find its statutory analysis to be incomplete. We also disagree with the conclusions in

Smith and Tolentino because both cases analyzed the statute as it existed before the General

Assembly made a consequential amendment.

¶ 85   We agree with the court’s conclusion in Douglas, though for different reasons. We hold

that the plain language of section 8-4(c)(1) of the attempt statute does not allow for imposing

more than one of the exceptions in subsections (A)-(E). Therefore, we vacate the application of

the 20-year firearm enhancement in subsection (C) to Phagan’s sentence for attempted first

degree murder.

¶ 86   We begin our analysis with a significant point that the parties do not dispute: the statutory

subsections are sentencing enhancements and do not lay out unique elements for separate



                                              - 26 -
No. 1-15-3031


offenses. We pause to explain our agreement with that proposition due to Douglas, on which

Phagan relies, possibly suggesting that the enhancements are elements of unique offenses. In

Douglas, the court discussed the legislative purpose behind the enhancements for attempted

murder of a peace officer and described the General Assembly’s enactment as “creating a Class

X offense carrying 20 to 80 years” and said that subsections (B), (C), and (D) are “each a

different offense.” 371 Ill. App. 3d at 26. To the extent the court in Douglas meant to advance

this interpretation, we conclude the decision is incorrect.

¶ 87   As a general rule, if a statute lays out the elements of a criminal offense and then

separately provides sentencing classifications based on other factors, those additional factors do

not create new offenses. People v. Owens, 2016 IL App (4th) 140090, ¶ 33 (citing People v. Van

Schoyck, 232 Ill. 2d 330, 337 (2009)). Instead, those additional factors serve only to enhance the

ultimate punishment. Id. The attempt statute expressly sets out the elements of the offense under

a heading bearing that specific language. See 720 ILCS 5/8-4(a) (West 2014) (“Elements of the

offense.”). Then the separate factors are laid out in a subsection labeled “Sentence.” See id. § 8-

4(c). The structure of the statute makes plain that we are dealing, not with separate offenses, but

with additional factors that provide exceptions to the general Class X sentence imposed for

attempted first degree murder.

¶ 88   We are mindful that, under Apprendi v. New Jersey, 530 U.S. 466, 495 (2000), labeling

an additional factor an “enhancement” does not diminish the State’s burden to prove that factor

beyond a reasonable doubt. But the General Assembly has accounted for this constitutional rule

and has placed strict limits on the ability to charge and obtain a conviction based on nonelement

sentencing enhancements. The Code of Criminal Procedure provides that, where the State alleges



                                                - 27 -
No. 1-15-3031


a nonelement fact that increases the range of penalties beyond the statutory maximum that could

otherwise be imposed, the State must notify the defendant before trial, submit the enhancement

to the fact finder, and prove it beyond a reasonable doubt. 725 ILCS 5/111-3(c-5) (West 2014).

¶ 89    Here, the State both amended the indictment and submitted a written motion seeking the

relevant enhancements. The jury instructions included the victims’ status as peace officers as

propositions that the State had to prove, and the State submitted special jury questions regarding

the proof of personal discharge of a firearm beyond a reasonable doubt. Thus, we are presented

with nonelement sentencing enhancements that have been proven in a manner consistent with the

constitutional rule of Apprendi. Cf. Jackson, 2018 IL App (1st) 150487, ¶¶ 55-59.

¶ 90    Turning to whether both enhancements can apply to attempted first degree murder, we

are confronted with a question of statutory interpretation. Our objective in construing a statute is

to give effect to the General Assembly’s intent, which we do by looking to the language in the

statute and ascribing its plain and ordinary meaning. Id. ¶ 48. Unless the language of the statute

is ambiguous, we do not resort to extrinsic aids of statutory construction. Id. (citing People v.

Glisson, 202 Ill. 2d 499, 505 (2002)). We employ the de novo standard of review when

construing a statute. Id. ¶ 47.

¶ 91    The sentencing provision of the attempt statute, section 8-4(c)(1), states:

                “(c) Sentence.

                A person convicted of attempt may be fined or imprisoned or both not to

        exceed the maximum provided for the offense attempted but, except for an

        attempt to commit the offense defined in Section 33A-2 of this Code:




                                               - 28 -
No. 1-15-3031


                       (1) the sentence for attempt to commit first degree murder is the

                sentence for a Class X felony, except that

                               (A) an attempt to commit first degree murder when at least

                       one of the aggravating factors specified in paragraphs (1), (2), and

                       (12) of subsection (b) of Section 9-1 is present is a Class X felony

                       for which the sentence shall be a term of imprisonment of not less

                       than 20 years and not more than 80 years;

                               (B) an attempt to commit first degree murder while armed

                       with a firearm is a Class X felony for which 15 years shall be

                       added to the term of imprisonment imposed by the court;

                               (C) an attempt to commit first degree murder during which

                       the person personally discharged a firearm is a Class X felony for

                       which 20 years shall be added to the term of imprisonment

                       imposed by the court;

                               (D) an attempt to commit first degree murder during which

                       the person personally discharged a firearm that proximately caused

                       great bodily harm, permanent disability, permanent disfigurement,

                       or death to another person is a Class X felony for which 25 years

                       or up to a term of natural life shall be added to the term of

                       imprisonment imposed by the court; and

                               (E) if the defendant proves by a preponderance of the

                       evidence at sentencing that, at the time of the attempted murder, he


                                               - 29 -
No. 1-15-3031


                       or she was acting under a sudden and intense passion resulting

                       from serious provocation by the individual whom the defendant

                       endeavored to kill, or another, and, had the individual the

                       defendant endeavored to kill died, the defendant would have

                       negligently or accidentally caused that death, then the sentence for

                       the attempted murder is the sentence for a Class 1 felony[.].” 720

                       ILCS 5/8-4(c)(1)(A)-(E) (West 2014).

¶ 92   As we have alluded to, the bulk of the relevant cases provide little help because they were

not confronted with the applicable text. The statute’s 2010 amendments changed the period at the

end of subsection (D) into a semicolon and added everything from “and” to the end of subsection

(E). Pub. Act 96-710 (eff. Jan. 1, 2010) (amending 720 ILCS 5/8-4). Douglas, decided in 2007,

interpreted the version of the statute in effect in 2000. 371 Ill. App. 3d at 26. Smith and

Tolentino, decided in 2012 and 2011 respectively, also interpreted versions of the statute in effect

before the amendment. See Smith, 2012 IL App (1st) 102354, ¶ 107 (citing 720 ILCS 5/8-4(c)

(West 2004)); Tolentino, 409 Ill. App. 3d at 604 (citing 720 ILCS 5/8-4(c) (West 2006)). Only

one case, which neither party cites but was addressed during oral argument, interprets the

postamendment version—Jackson, 2018 IL App (1st) 150487, ¶ 49 (citing 720 ILCS 5/8-4(c)

(West 2010)). We will, accordingly, begin our analysis with Jackson although, as we will

explain, that analysis only gets us so far.

¶ 93   Jackson points to section 8-4(c) as stating a general rule: attempted first degree murder is

a Class X offense carrying a sentencing range of 6 to 30 years in prison. Id. ¶ 50. The statute then

goes on to list exceptions, beginning with subsection (A), which allows for an enhanced



                                               - 30 -
No. 1-15-3031


sentencing range of 20 to 80 years when the victim is, among others, a peace officer. Id.

Jackson’s analysis focuses on what comes next: a semicolon. Because a series of subsections

punctuated by semicolons follow subsection (A), ordinary principles of grammar would suggest

that these are “related but separate concept[s].” Id. ¶ 51. Ordinarily this means we would read

subsections (A)-(E) disjunctively, that is, only one could apply at a time. Id.

¶ 94   Jackson went on to find that the “and” transition from subsection (D) to subsection (E)

disrupted the usual inference that we would derive from a semicolon. Id. The court reasoned that,

by inserting “and” at the end of a list punctuated by semicolons, the General Assembly expressed

an intent that the subsections apply conjunctively, meaning that more than one can apply to a

given defendant at a given time. Id. The court in Jackson found this to be a natural reading

because subsections (B)-(D) add a term of years onto the new sentencing range required when

subsection (A) applies. Id. ¶ 52.

¶ 95   Absent from the analysis in Jackson (and from the parties’ briefs before us) is a

discussion of the effect of the addition of subsection (E) on the analysis. Certainly, we must

interpret statutes to give every section its intended effect. People v. Stoecker, 2014 IL 115756,

¶ 25 (“every clause of a statute must be given a reasonable meaning, if possible, and should not

be rendered meaningless or superfluous”). Additionally, we interpret statutes as a whole,

rejecting an interpretation that exalts one provision of a statutory scheme over another. People v.

Miles, 2017 IL App (1st) 132719, ¶ 25 (“When interpreting a statute, we do not read a portion of

it in isolation; instead, we read it in its entirety, keeping in mind the subject it addresses and the

drafters’ apparent objective in enacting it.”). When we adhere to these principles and take




                                                - 31 -
No. 1-15-3031


account of subsection (E), reading these provisions conjunctively, as the court did in Jackson,

brings about an unworkable result.

¶ 96   Subsection (E) borrows language that is “substantially similar to the statutory language

for one of the grounds for second degree murder.” People v. Lauderdale, 2012 IL App (1st)

100939, ¶ 23 (citing 720 ILCS 5/9-2(a)(1) (West 2010)). Because the court in Lauderdale found

that the defendant had failed to prove the existence of facts justifying mitigation under

subsection (E), the court expressly declined to decide whether the 25-year firearm enhancement

in subsection (D) could be applied if the mitigating circumstances in subsection (E) also were

found. Id. ¶ 35.

¶ 97   We are aware that our supreme court has said, “under the Illinois attempt statute, no

crime of attempted second degree murder exists.” People v. Lopez, 166 Ill. 2d 441, 451 (1995).

As we have said, subsections (A)-(E) do not create new offenses; they provide exceptions to the

default Class X sentencing range for attempted first degree murder. That said, we examine the

differences between first and second degree murder to further our understanding of the

relationship between subsections (A)-(E) in the attempt statute.

¶ 98   Under our law, while it is listed in its own statute, Illinois has no separate offense of

second degree murder. See People v. Jeffries, 164 Ill. 2d 104, 122 (1995) (second degree murder

is not lesser-included offense of first degree murder but, rather, a lesser-mitigated offense of first

degree murder). In other words, finding a defendant guilty of second degree murder means he or

she must have committed acts that establish every element of first degree murder. Lopez, 166 Ill.

2d at 447. Then, once the State has proven the elements of first degree murder, the defendant has

the opportunity to prove one of two mitigating circumstances by a preponderance of the



                                                - 32 -
No. 1-15-3031


evidence. Id.; see also 720 ILCS 5/9-2(a)(1)-(2) (West 2014). By its plain terms, the statute

codifying second degree murder only allows a defendant to present mitigating circumstances if

he or she allegedly committed nonaggravated first degree murder. See 720 ILCS 5/9-2(a) (West

2014) (citing id. § 9-1(a)(1)-(2)). Hence, there cannot be, for instance, second degree murder of a

peace officer.

¶ 99   With these base principles in mind, we turn to the sentencing exceptions in section 8-

4(c)(1)(A)-(E). To receive the enhancement for attempted murder of a peace officer, the

defendant must attempt an act that, if he or she had succeeded, would be first degree murder of a

peace officer. See id. §§ 8-4(c)(1)(A); 9-1(b)(1). To receive the mitigation of a Class 1 sentence

based on serious provocation, the defendant must have attempted an act that, if he or she had

succeeded, would have been second degree murder (first degree plus a mitigating circumstance).

See id. § 8-4(c)(1)(E). These two exceptions to the base Class X sentencing range for attempted

first degree murder cannot exist together because, if the defendant attempted the aggravated form

of first degree murder, the defendant cannot also have attempted first degree murder plus a

mitigating circumstance. We know this because, as we have explained, the mitigating

circumstances that allow for a second degree murder conviction do not apply to the aggravated

versions of first degree murder.

¶ 100 Jackson relied on the word “and” to support its conjunctive interpretation of the

subsections without taking account of what came after the “and.” One simply cannot read

subsection (A) and subsection (E) conjunctively. Applying the conjunctive reading proposed in

Jackson to the remainder of the subsections would require us to acquiesce in an impossible




                                              - 33 -
No. 1-15-3031


reading of the statutory scheme as a whole, an absurd result we are obligated to avoid. See In re

Andrew B., 237 Ill. 2d 340, 348 (2010) (we presume legislature did not intend absurd results).

¶ 101 Accounting for subsection (E), as we must, leads to absurd results. But reading the statute

conjunctively leads to another absurdity that existed even before the amendment of the attempt

statute. Phagan points out that reading the subsections conjunctively would allow the trial court

to impose the 15-year, 20-year, and 25-year enhancements in subsections (B), (C), and (D)

respectively, on top of each other as long as the State proved the factual predicate for the most

serious of the three. In Jackson, the court dismissed this concern as “unfounded” because of the

rule that the court is to interpret statutes so as to prohibit multiple enhancements absent clear

legislative intent to the contrary. 2018 IL App (1st) 150487, ¶ 53. We cannot reconcile this

assurance with Jackson’s finding of a clear legislative intent to read the statute conjunctively. It

cannot both be true that the legislature wanted the subsections to apply conjunctively, which

would require the imposition of every subsection that applied, but at the same time did not intend

multiple enhancements.

¶ 102 The State’s attempt to save this reading of the statute fares no better. In contrast to

Jackson, at oral argument the State embraced the multiple-enhancement interpretation and

assured us that trial courts simply are not sentencing defendants under every enhancement that

applies. We have similarly been unable to find any case in which a court has applied more than

one of the enhancements in subsections (B)-(D). But the State’s assurance that trial courts are not

applying these enhancements on top of one another raises another interpretive problem: the

enhancements under subsections (B)-(D) are mandatory. Each subsection states that the term of

years “shall be added” if the trial court finds the requisite facts. If subsections (B)-(D) are to be



                                               - 34 -
No. 1-15-3031


read conjunctively and the imposition of each subsection to be mandatory, then trial courts (or at

least the trial court in this case) are acting contrary to the mandates of the statute.

¶ 103 We have explained the problems a conjunctive interpretation of the statute poses. It is

impossible to read subsection (A) and subsection (E) conjunctively because the attempt offense

described in each subsection cannot both have been committed by the same person at the same

time. We cannot read subsections (B)-(D) conjunctively because doing so appears to sanction an

unintended multiple enhancement. Both problems are at once solved by a disjunctive reading of

subsections (A)-(E).

¶ 104 Further support comes from the statutory amendment. Douglas was the only opinion

interpreting the former version section 8-4(c). When we interpret amended statutes, we presume

that the General Assembly knows of appellate and supreme court decisions interpreting those

statutes at the time of the amendment. People v. Gliniewicz, 2018 IL App (2d) 170490, ¶ 38. If

the legislature leaves the statute unchanged in spite of our decision, we presume that the

legislators acquiesced in our interpretation. See Bruso v. Alexian Brothers Hospital, 178 Ill. 2d

445, 458-59 (1997). Other provisions of the Criminal Code demonstrate the General Assembly’s

ability to make the compound application of status- and firearm-based enhancements

unmistakable. For example, the aggravated assault offense delineates separate offenses based on

the location of the offense (720 ILCS 5/12-2(a) (West 2014)), based on victim status (id. § 12-

2(b)(1)-(10)), and based on the use of a firearm (id. § 12-2(c)(1)-(9)). The sentencing provision

then sets out separate classes of offense for each enumerated subsection. Id. § 12-2(d). That

provision further provides additional enhancements for certain status-based offenses when a

Category I, II, or III weapon is used. Id. The General Assembly, through this statutory scheme,



                                                 - 35 -
No. 1-15-3031


makes plain that the status and weapon aggravating factors are distinct, going on to include

separate subsections where it obviously intends enhancements to be based on the use of a

weapon and victim status combined.

¶ 105 Another example, slightly more analogous, involves the statute criminalizing predatory

criminal sexual assault of a child. See id. § 11-1.40. There, the legislature set out specific

elements that create the offense. Id. § 11-1.40(a)(1)-(2). The first element depends purely on the

child’s age. Id. § 11-1.40(a). The second element is based on the age of the child and then nests

within it certain additional factors, including the presence or discharge of a firearm. Id. § 11-

1.40(a)(2)(A)-(B). Then, in the sentencing section, the statute delineates distinct sentencing

ranges and enhancements for each subsection.

¶ 106 These statutory provisions provide evidence that the General Assembly has the ability to

impose status-plus-firearm enhancements when it intends to do so. We cannot read that intent

here, however, particularly when we must presume the legislature was aware of Douglas when it

amended the attempt statute. The General Assembly could have easily expressed its intent to

interpret the statute in the way the State would like by nesting subsections (B) through (D) under

subsection (A), but it chose not to. If this is the reading the legislature intended, the General

Assembly should amend the statute to make that clear.

¶ 107 We find that the attempted first degree murder statute found in section 8-4(c)(1)(A)-(E),

as it is currently written, does not allow for the imposition of the 20- to 80-year extended

sentencing range combined with the 20-year firearm enhancement. See id. § 8-4(c)(1)(A)-(E).

¶ 108                                       Remedy




                                              - 36 -
No. 1-15-3031


¶ 109 Phagan argues that we should “either vacate the 20-year sentencing enhancements or

remand this cause for resentencing.” The State takes no position on remedy, simply asking us to

affirm. While Phagan does not cite any authority or offer any explanation as to why we would

vacate the firearm enhancement as opposed to the peace officer enhancement, we agree that

vacating the 20-year firearm enhancement is the proper course.

¶ 110 We have found no authority directly on point in the context of sentencing enhancements,

but the law is well settled in the analogous context of one-act, one-crime violations. Our supreme

court has “always held” that, when the entry of two convictions violates the one-act, one-crime

rule, the less serious offense must be vacated. People v. Lee, 213 Ill. 2d 218, 226-27 (2004). We

are permitted to make that determination for ourselves, without remand to the trial court, when

we are able to determine the more serious offense. People v. Grant, 2017 IL App (1st) 142956,

¶ 33. In the one-act, one-crime context, we determine the more serious offense by looking at the

possible punishments—the greater the penalty, the more serious the offense. People v. Artis, 232

Ill. 2d 156, 170 (2009). If the punishments are identical, we can also look to the mental state

required—the more culpable the mental state, the more serious the offense. Id. at 170-71.

¶ 111 These principles are easily applicable to Phagan’s case, even though we are dealing with

sentencing enhancements, not separate offenses. The peace officer sentencing enhancement

increases the sentencing range from 6-30 years to 20-80 years. 720 ILCS 5/8-4(c)(1)(A); 9-

1(b)(1) (West 2014). The firearm enhancement, applied separately as we now hold it must be,

increases the sentencing range from 6-30 years to 26-50 years. See id. § 8-4(c)(1)(C) (adding 20

years to base Class X range). The peace officer sentencing enhancement increases the possible




                                              - 37 -
No. 1-15-3031


penalty far beyond the firearm sentencing enhancement and appears to be the enhancement the

General Assembly viewed as the more serious.

¶ 112 We go on to analyze the mens rea for each enhancement, however, because of the

substantial overlap between the two sentencing ranges. The firearm sentencing enhancement, by

its plain text, imposes no additional mental state requirement beyond the base attempted murder

offense. It is enough that the defendant committed attempted murder while discharging a firearm.

The peace officer enhancement, on its own terms, also does not add a mental state requirement.

But the peace officer enhancement does directly cross-reference to the underlying offense. See

id. § 8-4(c)(1)(A) (citing id. § 9-1(b)(1)). The underlying offense requires the defendant to have

knowledge that the victim was a peace officer. Id. § 9-1(b)(1). So we know that a defendant who

attempts to murder a peace officer must know that he is attempting to murder a peace officer. We

conclude that the peace officer enhancement requires a more culpable mens rea than the firearm

enhancement.

¶ 113 Because the firearm enhancement is the less serious enhancement, based both on the

possible penalties associated with it and the lesser mental state required, we vacate the trial

court’s imposition of the 20-year firearm enhancement.

¶ 114                         Discretionary Consecutive Sentences

¶ 115 Phagan argues that the trial court erred by ordering his sentence for attempted murder to

run consecutively to his other concurrent sentences. He argues that the independently lengthy

prison terms are sufficient to protect the public because, despite his criminal background, this

case did not result in any injuries or damage. The State responds that the trial court properly

found that Phagan’s conviction for a 2008 case was “eerily similar” to this one and that Phagan



                                              - 38 -
No. 1-15-3031


put numerous lives at risk by his conduct, making a consecutive sentence necessary to protect the

public. We agree with the State and find, given the extreme danger caused by Phagan’s conduct

and his apparent penchant to be involved in this kind of behavior, the trial court did not abuse its

discretion by imposing consecutive sentences.

¶ 116 The Unified Code of Corrections allows for the imposition of discretionary consecutive

sentences where, “having regard to the nature and circumstances of the offense and the history

and character of the defendant,” the court believes that consecutive sentences “protect the public

from further criminal conduct by the defendant.” 730 ILCS 5/5-8-4(c)(1) (West 2014).

Consecutive sentences should be imposed in exceptional cases, and the record must show that

the trial court has adequately balanced mitigating factors and rehabilitative potential against the

need to protect the public. People v. O’Neal, 125 Ill. 2d 291, 298-301 (1988); see also People v.

Buckner, 2013 IL App (2d) 130083, ¶ 36. Given the fact-intensive balancing required from the

trial court, we follow an abuse of discretion standard. O’Neal, 125 Ill. 2d at 297-98.

¶ 117 The trial court relied heavily on the danger to the public and the police caused by

Phagan’s behavior. The record supports this conclusion. Ample testimony attests to Phagan

repeatedly driving over the speed limit, ignoring traffic control devices, and driving off-road. In

pursuit, the officers also had to drive at high speeds and sometimes in the wrong lane of traffic.

While it was early morning, and the videos of the chase show little traffic, the trial court

correctly found that the chase posed a significant risk of danger to anyone in the vicinity,

including Phagan and the pursuing officers. That would be danger enough, but Phagan

compounded that danger by firing at the officers. In response, several officers fired at least 17

shots.



                                               - 39 -
No. 1-15-3031


¶ 118 Even more significantly, the trial court found Phagan’s actions to be both deliberate and

likely to be repeated. The trial judge, when considering mitigation, rejected the idea that

Phagan’s conduct “did not contemplate” the possibility of serious physical harm to another. The

court noted that at every turn Phagan could have made a choice to reduce the possibility of injury

by complying with the police when they attempted to pull him over. Instead, he led a “high speed

chase with basically shootouts at three different points.” Phagan undoubtedly understood that he

“could cause or threaten serious physical harm certainly to civilians that were around, as well as

responding officers.”

¶ 119 As we laid out in the facts, Phagan committed this offense while on mandatory

supervised release (parole) for a 2008 offense that bears striking similarities. A Sauk Village

police officer found Phagan and a codefendant in a car that had been stolen four days before.

After unsuccessful efforts to arrest them, Phagan sped off, at times “[i]n excess of 110 miles an

hour,” driving erratically. The codefendant, the passenger, leaned out and fired at the pursuing

officers causing one squad car to crash and another to abandon the pursuit. The trial court

described this offense as “eerily similar” to this one, and we agree. Phagan has shown, twice

now, complete disregard for the safety of the citizens of Chicago, the police, and himself. We

find the trial court’s judgment, that this aggravation is “incredibly, incredibly significant,” to not

be an abuse of discretion.

¶ 120 Phagan fails to identify any record facts that the trial court should have considered in

mitigation and did not. Instead, he recites a series of Illinois cases reversing the imposition of

consecutive sentences for “far more serious crimes” than his, including O’Neal, People v.




                                                - 40 -
No. 1-15-3031


Rucker, 260 Ill. App. 3d 659 (1994), and People v. Brown, 258 Ill. App. 3d 544 (1994). We find

these cases distinguishable, each for slightly different reasons.

¶ 121 In O’Neal, the trial court ordered the murder sentence to run consecutively to the

concurrent sentences for rape and aggravated kidnapping. 125 Ill. 2d at 293-94. The defendant

and another offender had forced their way into victim’s car. Id. at 294-95. They drove to an alley

where they put the victim’s boyfriend in the trunk and the defendant raped the victim. Id. at 295.

After the defendant was done, the other offender got on top of the victim; the defendant then shot

the other offender and fled. Id. The defendant was 19, the youngest of six children to a mother on

public aid. Id. at 300. The defendant had left home while he was still in grammar school and his

only conviction had been a robbery for which he had received probation. Id. The defendant also

testified that he was afraid of the other offender, who had previously forced him to participate in

other crimes and to perform sexual acts at gunpoint. Id. at 296.

¶ 122 The Illinois Supreme Court affirmed the judgment of the appellate court reversing the

imposition of consecutive sentences. Id. at 301. Central to its analysis was the determination that

the trial court had considered the evidence in aggravation, but there was “no indication that the

trial court gave serious consideration to [the] defendant’s youth and other evidence in mitigation,

namely, his desire to free himself from [the other offender’s] oppressive deviate sexual

practices.” Id. at 300. Phagan’s sentencing hearing does not present us with the same

deficiencies. The trial court went through the statutory mitigating factors and explained why each

one did not apply. Of particular relevance, contrary to the court’s reasoning in O’Neal, the trial

court found that Phagan’s conduct was not the result of provocation, inducement, or some other




                                                - 41 -
No. 1-15-3031


excuse. O’Neal presented an uncommon set of facts and a trial court unwilling to consider them;

that is not Phagan’s situation.

¶ 123 In Rucker, the trial court imposed consecutive sentences for two separate counts of armed

robbery despite the presence of a deluge of mitigating evidence. There, the 17-year-old

defendant and two of his friends placed orders for pizza. Rucker, 260 Ill. App. 3d at 660. Both

times the same delivery person arrived. Id. The first time the boys brandished a metal pipe and

took the pizza without paying; the second time, the boys hit the delivery person with baseball

bats, causing a skull fracture and shattered elbow, and took money from him. Id. at 660-61. At

sentencing the State argued the severity of the offense in aggravation. Id. In contrast, the

mitigation evidence showed that the defendant had been a well-performing student until his

grandmother died and his girlfriend broke up with him, at which point he was hospitalized for

severe depression, and never successfully treated. Id. at 661. The defendant, though he explained

the offense as one of the another boy’s idea, expressed remorse and a willingness to pay

restitution to the victim. Id. at 661-62.

¶ 124 The appellate court reversed the consecutive sentences, finding that, while a lengthy

sentence was appropriate, consecutive sentences of 6 and 14 years was an abuse of discretion in

light of the facts. Id. at 663. None of the mitigation present in Rucker exists here. Phagan was not

a young boy, cajoled into crime by peer pressure. There is no evidence of trauma that would

have caused a behavioral spiral. Similarly, because Phagan did not speak in allocution, there is

no affirmative evidence that he expressed any remorse. Indeed, most of his trial testimony was

nothing but an elaborate exercise in blame-shifting, and a futile one at that—the jury did not

accept any of his excuses. We cannot say that Rucker supports reversal.



                                               - 42 -
No. 1-15-3031


¶ 125 The court in Brown confronted a confluence of reasons to justify a reversal of

consecutive sentences. The defendant had been convicted of aggravated criminal sexual assault,

aggravated criminal sexual abuse, and armed robbery. Brown, 258 Ill. App. 3d at 545. As in

O’Neal, the appellate court described the trial court’s consecutive sentences decision as

“boilerplate.” Id. at 554. As in Rucker, significant mitigating evidence was presented, including

that the defendant was 19, had no criminal history, had been employed, and lived with his

family. Id. In addition, the defendant in Brown faced a different application of the consecutive

sentencing statute. By the statute’s text, his sentences for aggravated criminal sexual assault and

armed robbery were required to run consecutively, and the defendant did not challenge that

aspect of his sentence. Id. at 553. Those sentences alone amounted to 20 years. Id. at 554. The

appellate court found it unnecessary to add an additional discretionary consecutive sentence of

five years. Id. As before, we are not presented with significant mitigation or with a “boilerplate”

ruling from the trial court or with sentences already running consecutively by operation of law.

¶ 126 The trial court’s decision did not amount to an abuse of discretion. Phagan does not claim

that the trial court failed to consider mitigating evidence. The trial court carefully considered the

potential for harm caused by Phagan’s conduct and, given Phagan’s criminal history, the

substantial likelihood that he might do something like this again. We agree that the record

supports the trial court’s conclusion. We affirm the imposition of consecutive sentences.

¶ 127                               Excessiveness of Sentence

¶ 128 Phagan also challenges his sentence as excessive. We address this issue without

remanding because, as we read Phagan’s brief, we understand his challenge to be only to the

concurrent 30-year sentences for attempted murder of a peace officer irrespective of his



                                               - 43 -
No. 1-15-3031


challenges to the 20-year firearm enhancement or the consecutive sentence in his other case.

While Phagan’s brief does complain about his “71-year aggregate sentence,” the remedy he

seeks is exclusively related to his 30-year attempted murder sentence. Specifically, he asks only

that we “reduce [his] sentences for attempt[ed] first degree murder to the minimum of 20 years”

or remand for resentencing. This task is the same regardless of our conclusions as to the other

aspects of his sentence, so we undertake it now.

¶ 129 Phagan makes three basic arguments as to the excessiveness of his 30-year attempted

murder sentences: (i) his sentence had no deterrence value because, as the trial court

acknowledged, the case had not received “substantial visibility”; (ii) the sentence serves no

rehabilitative purpose because Phagan had rehabilitative potential but received a de facto life

sentence; and (iii) the trial court’s sentence was disproportionate to the nature of the offense. The

State responds to each claim, but the theme of the State’s argument is that on balance the

seriousness of Phagan’s offense significantly outweighs any possible mitigation and justifies his

sentence, which was within the applicable sentencing range. We ultimately agree with the State.

¶ 130 Phagan briefly reiterates the trial court’s point that his sentence would not serve the

interest in general deterrence because the case was not widely publicized. We note some courts

have expressed doubt that publicity is a necessary component of general deterrence. See United

States v. Robinson, 778 F.3d 515, 521 (6th Cir. 2015) (“A court should not require evidence of

likely publicity before taking into account the Congressional sentencing goal of deterrence

***.”). Indeed, general deterrence concerns maintaining the faith that our judicial system

adequately punishes wrongdoing as much as it does about preventing others from committing the

precise crime of which a defendant is convicted. Cf. United States v. Martin, 455 F.3d 1227,



                                               - 44 -
No. 1-15-3031


1240 (11th Cir. 2006). It would be impossible to advance this goal if we consistently sanctioned

relatively lenient punishment for serious offenses just because those cases did not achieve public

infamy. We find that, even if Phagan’s offense had not been widely known, his sentence

demonstrates the trial court’s commitment to punishing defendants sufficiently for bad acts and

fosters a culture of deterrence that our system values.

¶ 131 Phagan further argues that he is “not beyond rehabilitation” because he was only 23 years

old at the time of the offense, had a supportive family, had purportedly left the gang with which

he had been involved, and had struggled with poverty and his mother’s substance abuse. Defense

counsel made these same arguments to the trial court. We presume that the trial court considered

this evidence unless affirmative proof shows the contrary. People v. Brewer, 2013 IL App (1st)

072821, ¶ 55. The trial court expressly considered the statutory mitigating factor related to

Phagan’s attitude and likelihood to commit another crime as well as potential hardship to his

family members caused by a long sentence. The existence of mitigating factors does not require

the trial court to sentence close to the minimum. People v. Flores, 404 Ill. App. 3d 155, 158

(2010).

¶ 132 Despite the trial court’s authority to substantially depart from the minimum—even with

the existence of mitigating factors—the court did not do so for the base sentence for attempted

murder. As a result, we cannot say that his sentence is “disproportionate to the nature of the

offense,” as Phagan argues. The permissible range for Phagan’s sentence is 20 to 80 years. 720

ILCS 5/8-4(c)(1)(A) (West 2014). Phagan’s base sentence is 10 years beyond the minimum and

50 years shy of the maximum. We have already set out, in great detail, the danger caused by

Phagan’s offense and his having committed similar offenses. Given the deference we owe to



                                               - 45 -
No. 1-15-3031


sentences within the statutory range (see People v. Vega, 2018 IL App (1st) 160619, ¶ 64),

coupled with the trial court’s careful consideration of the factors in aggravation and mitigation,

we do not see a justification to disturb the trial court’s sentencing judgment.

¶ 133                  Supplemental Opinion on Denial of Rehearing

¶ 134 Mr. Phagan has filed a pro se petition for rehearing. His arguments focus on our rejection

of two of his claims of prosecutorial misconduct. He claims that we improperly characterized the

State’s argument about the “smoking gun” as a well-known figure of speech where earlier in the

sentence counsel for the State used the word “literally.” Supra, ¶¶ 55-63. In other words, he asks

us to read “literally” literally. He also claims that we improperly honored his forfeiture of his

argument about the State’s characterization of his credibility. Supra, ¶¶ 74-8. As part of that

argument he suggests that his appellate counsel was ineffective for failing to address the State’s

forfeiture argument in the reply brief.

¶ 135 As to Phagan’s first argument, he cites the dictionary definition of “literally” and urges us

to find that any plain reading of the State’s argument about the smoking gun could not be

figurative. Again, the whole phrase the State said was, “[t]he defendant is literally caught at 3001

South King Drive in the stolen vehicle with the smoking gun.” There is a grammatical ambiguity

in this sentence. “Literally” could modify “caught at 3001 South King drive,” but not the

following prepositional phrases. Or, “literally” could modify “caught at 3001 South King Drive

in the stolen vehicle,” but not “with the smoking gun.” Both of these interpretations would be

literally true in light of the trial evidence. Or, as Phagan argues, “literally” could modify

everything that follows it.




                                               - 46 -
No. 1-15-3031


¶ 136 Our original opinion set out at some length that we review claims of prosecutorial

misconduct for an abuse of discretion. Part of that review involves deference to the trial court’s

assessment of counsel’s tone. Here, the emphasis the State placed on different words in the

sentence could have provided some clue as to the contextual meaning of “literally.” The trial

court is also in the best position to gauge the impact of a particular argument in the context of the

whole argument. Our discussion of the multiple permissible interpretations of the prosecutor’s

argument, when read on paper, is precisely why we vest the trial court with discretion to

determine the propriety of counsel’s arguments. In light of the standard of review and the

inherent ambiguity in the State’s one-sentence argument, we decline to modify our original

holding.

¶ 137 We similarly reject Phagan’s request to excuse his forfeiture of his claim about the

prosecutor’s comments on his credibility during closing argument for the reasons we’ve already

stated. Supra, ¶ 77. We will, however, briefly address his argument about ineffective assistance

of his appellate counsel for failing to argue plain error in reply. We typically do not allow

litigants to raise new arguments in petitions for rehearing. Ill. S. Ct. Rule 341(h)(7) (eff. May 25,

2018), but we have softened the requirement of compliance with this rule in appropriate

circumstances. People v. Patterson, 2016 IL App (1st) 101573-B, ¶¶ 23, 27 (addressing two new

arguments from State’s petition for rehearing where they spoke to the court’s jurisdiction and a

conflict in precedent, respectively).

¶ 138 We could invoke Rule 341 and suggest to Phagan that he raise his claim of ineffective

assistance of appellate counsel in a post-conviction petition. See People v. Veach, 2017 IL

120649, ¶ 31 (collecting cases). In Veach, however, the Illinois Supreme Court instructed us that



                                               - 47 -
No. 1-15-3031


ineffectiveness claims are better suited to collateral proceedings only when “the record is

incomplete or inadequate for resolving the claim.” Id., ¶ 46. We can resolve Phagan’s ineffective

assistance of counsel claim easily on the record before us and so judicial economy would be

poorly served by sending him to post-conviction proceedings to do so instead.

¶ 139 Ineffective assistance of appellate counsel claims are governed by the familiar standard in

Strickland v. Washington, 466 U.S. 668 (1984), and require a defendant to show both that his

counsel’s performance was deficient and that the deficiency prejudiced the defendant. People v.

Golden, 229 Ill. 2d 277, 283 (2008). In this context, “[u]nless the underlying issue has merit, a

defendant cannot be considered to have suffered prejudice from appellate counsel’s failure to

brief the issue.” People v. Makiel, 358 Ill. App. 3d 102, 113 (2005). We have already said that

the underlying issue about the State’s comments on Phagan’s credibility were forfeited, (supra, ¶

76), and so the alleged error must have amounted to plain error in order for us to find appellate

counsel’s failure to raise it prejudicial.

¶ 140 A defendant can show plain error in two ways. Under “first-prong” plain error, “a

reviewing court must decide whether the defendant has shown that the error was so serious it

affected the fairness of the trial and challenged the integrity of the judicial process.” People v.

Sebby, 2017 IL 119445, ¶ 51. Under this prong, a defendant must show that the error is

prejudicial by demonstrating that the evidence is closely balanced. Id. Under “second-prong”

plain error, we must also decide “whether the defendant has shown that the error was so serious

it affected the fairness of the trial and challenged the integrity of the judicial process,” but if the

defendant makes that showing we presume prejudice regardless of the closeness of the

evidence. Id., ¶ 50.



                                                - 48 -
No. 1-15-3031


¶ 141 Under either prong of plain error we typically ask first whether there was clear or obvious

error at all. Id., ¶ 49. But here, even assuming (without deciding) the prosecutor’s argument was

improper, neither prong of plain error would save Phagan from his forfeiture. As to the first

prong, the evidence here was not closely balanced. Unlike Sebby, which turned on the resolution

of a contest of credibility (id., ¶ 63), the State’s case was corroborated by physical evidence.

Supra, ¶¶ 25-7. The court in Sebby cited its previous decision in People v. Naylor, 229 Ill. 2d 584

(2006), with approval where the court emphasized that first-prong plain error covers cases with

“opposing versions of events” but where there is “no extrinsic evidence *** to corroborate or

contradict either version.” Sebby, 2017 IL 119445, ¶ 63 (quoting Naylor, 229 Ill. 2d at 607). Here

we have extrinsic evidence corroborating a host of State witnesses. The evidence was not closely

balanced and the prosecutor’s error, assuming there was one, was not first-prong plain error.

¶ 142 Phagan has not explained how the prosecutor’s passing comment about credibility

amounts to second-prong plain error and our review of the record does not reveal a trial that was

unfair. We highlight that the State’s attempt to downplay Phagan’s credibility was not

necessarily a successful one. The jury found Phagan not guilty of several counts related to the

chase overall and, more relevant to Phagan’s testimony, not guilty of one of the counts related to

the taking of Anthony Wilson’s car. Whatever effect the prosecutor’s argument had on the jury,

it does not appear to have affected their ability to carefully and fairly weight the evidence and

decide on Phagan’s guilt or lack thereof. Importantly, Phagan offers no concrete argument to the

contrary.

¶ 143 We find that, even if it was error for the prosecutor to comment on Phagan’s credibility, it

was not plain error. Because it was not plain error, counsel’s failure to argue that it was in the



                                              - 49 -
No. 1-15-3031


reply brief did not prejudice Phagan. We reject his argument of ineffective assistance of

appellate counsel. We deny Phagan’s petition for rehearing and, with the additions mentioned

here, adhere to our original opinion.

¶ 144 Affirmed in part and vacated in part.




                                              - 50 -